UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 00-31040
                          Summary Calendar


                        CORY DALTON COCHRAN,

                                                Plaintiff-Appellant,

                               VERSUS


                        B J SERVICES, ET AL,

                                                          Defendants.
                       _____________________


         DRILLMARK CONSULTING INC; NABORS DRILLING USA, INC

                                               Defendants-Appellants,

                               VERSUS


                   MID-CONTINENT CASUALTY COMPANY

                                                 Defendant-Appellee.




            Appeal from the United States District Court
         For the Western District of Louisiana, Alexandria
                         USDC No. 98-CV-122
                           April 27, 2001
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.
PER CURIAM:*


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
       Appellant Cory Dalton Cochran filed suit in Louisiana state

court alleging, inter alia, negligence and breach of contractual

obligations on the part of the defendants Drillmark Consulting,

Inc.   and   Nabors     Drilling,   USA,   Inc.,   and   that   Mid-Continent

Casualty Company issued Drillmark a policy of insurance that

provided     coverage    to   Drillmark    for   its   resulting   liability.

Defendants removed this action to federal court on the basis of

diversity of citizenship pursuant to 28 U.S.C. § 1332.                    The

district court granted summary judgment, dismissing with prejudice

all claims against Mid-Continent on August 9, 2000.              The district

court did not dispose of the claims against the other defendants.

Cochran, Drillmark and Nabors each appealed.

       The district court has not rendered a final decision nor

entered a final judgment in this action.           28 U.S.C. § 1291.     When

an action involves multiple parties, any decision that adjudicates

the liability of fewer than all of the parties does not terminate

the action and is therefore not appealable unless certified by the

district judge under Federal Rule of Civil Procedure 54(b).               The

language in the order appealed from, either independently or

together with related portions of the record referred to in the

order, must reflect the district court’s unmistakable intent to

enter a partial final judgment under Rule 54(b).                   Briargrove

Shopping Center v. Pilgrim Enterprises, Inc., 170 F.3d 536, 539

(5th Cir. 1999).      Neither the Memorandum Opinion nor the Judgment,


under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
either separately or taken together, exhibits any intent to enter

a partial final judgment under Rule 54(b).     Further the order

appealed from does not fall within any of the exceptions for

immediately appealable interlocutory decisions under 28 U.S.C. §

1292(a) and (b).   We therefore lack jurisdiction to hear this

matter and must dismiss it.

     APPEAL DISMISSED.